Name: Commission Implementing Regulation (EU) 2015/1517 of 11 September 2015 amending for the 236th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network
 Type: Implementing Regulation
 Subject Matter: politics and public safety;  Asia and Oceania;  international affairs;  civil law
 Date Published: nan

 15.9.2015 EN Official Journal of the European Union L 239/67 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1517 of 11 September 2015 amending for the 236th time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaeda network (1), and in particular Article 7(1)(a) and Article 7a(1) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 3 September 2015 the Sanctions Committee of the United Nations Security Council (UNSC) approved the addition of one person to the Al-Qaida Sanctions Committee's list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 September 2015. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX The following entry shall be added to Annex I to Regulation (EC) No 881/2002 under the heading Natural persons: Sofiane Ben Goumo (alias (a) Sufyan bin Qumu (b) Abou Fares al Libi). Date of birth 26.6.1959. Place of birth: Derna, Libya. Nationality: Libyan. Address: Libya. Other information: (a) Leader of Ansar al Charia Derna. Date of designation referred to in Article 2a(4)(b): 3.9.2015.